Order entered November 30, 2020




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-20-00946-CV

               IN RE CHRISTOPHER BEACHUM, Relator

         Original Proceeding from the 363rd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. F13-55206-W

                                  ORDER
                 Before Justices Myers, Molberg, and Evans

     Based on the Court’s opinion of this date, we DISMISS relator’s October

29, 2020 petition for writ of mandamus. We DENY AS MOOT all motions.


                                        /s/   DAVID EVANS
                                              JUSTICE